Title: To George Washington from Lewis Nicolas, 10 May 1794
From: Nicolas, Lewis
To: Washington, George


               
                  Sr
                  10 May 1794
               
               Informed by Genl Knox that your Excellency has been so kind as to remember my son James, in a nomination of officers, gratitude requires acknowledgement on my part, which I request you will accept in this manner, as the only reason which prevents my personally paying me respe[c]ts is an apprehension is, that, in the multiplicity of your avocations, I might intrude at an unseasonable time, I flatter myself therefore that you will accept my grateful acknowledgment, thus transmitted, & permit me to assure your Excellency that I am with unfeigned respect Sr Your most obedt Servt
               
                  Lewis Nicolas
               
            